
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5



APAC CUSTOMER SERVICES, INC.


RESTRICTED STOCK AWARD AGREEMENT
PURSUANT TO
THE APAC CUSTOMER SERVICES, INC. 2005 INCENTIVE STOCK PLAN


        THIS AGREEMENT (this "Agreement") is made effective as of «date» (the
"Grant Date"), between APAC Customer Services, Inc., an Illinois corporation
(the "Company"), and «name» (the "Participant").


R E C I T A L:


        WHEREAS, the Company desires to grant to the Participant certain
Restricted Shares under the Company's 2005 Incentive Stock Plan (the "Plan"),
which has been approved by its shareholders.

        NOW THEREFORE, in consideration of the mutual covenants set forth
herein, the parties agree as follows:

        1.    Grant of the Restricted Stock Award.    Subject to the terms and
conditions set forth in this Agreement and the Plan, the Company hereby grants
to the Participant an Award consisting of «shares» Restricted Shares, subject to
adjustment as set forth in Section 11 of the Plan. Capitalized terms not defined
herein shall have the same meaning as set forth in the Plan. Each Restricted
Share shall vest and become unrestricted in accordance with Section 2 hereof.

        2.    Vesting.    

        (a)   Except as set forth at Section 2(b), 2(c), 2(d) or 2(e) hereof,
the Award shall vest upon: (i) the attainment by the Company of the performance
condition set forth on Schedule A attached hereto and (ii) the Participant's
continuous employment with the Company until the second anniversary of the Grant
Date.

        (b)   If a Change in Control occurs while the Participant is employed
with the Company or one of its subsidiaries, the Restricted Shares shall
immediately fully vest.

        (c)   If the performance condition set forth on Schedule A has been
achieved and thereafter the Participant's employment with the Company is
terminated due to the Participant's death or Disability, the Restricted Shares
shall immediately fully vest upon the occurrence of such termination.
"Disability" shall mean a disability as determined under the Company's long term
disability benefit plan then in effect covering the Participant.

        (d)   If the Participant's employment with the Company terminates prior
to the date of vesting under Section 2(a) and 2(b), for any reason other than as
provided in Section 2(c) hereof, the Award shall be forfeited by the Participant
and cancelled by the Company. The Participant irrevocably grants to the Company
the power of attorney to transfer any unvested Restricted Shares forfeited to
the Company and agrees to execute any document required by the Company in
connection with such forfeiture and transfer.

        (e)   Section 2(d) to the contrary notwithstanding, the Committee, in
its sole discretion, may at any time cause all or part of the Participant's
Restricted Shares to vest upon a termination of the Participant's employment.

        (f)    Upon the vesting of Restricted Shares pursuant to Section 2(a),
2(b), 2(c) or 2(e) hereof, all restrictions on such vested Restricted Shares
shall lapse and such Restricted Shares shall become unrestricted and freely
transferable.

        3.    Rights as a Shareholder.    The Company will issue the Restricted
Shares by registering the Restricted Shares in book entry form with the
Company's transfer agent in the Participant's name and the applicable
restrictions will be noted in the records of the Company's transfer agent and in
the book

--------------------------------------------------------------------------------



entry system. No certificate(s) representing all or a part of the Restricted
Shares will be issued until the Restricted Shares become vested. The Participant
may exercise all voting rights with respect to the Restricted Shares. Dividends
(as they may be declared and paid on Common Stock to shareholders from time to
time) shall not be payable on any Restricted Shares that are not vested.

        4.    No Right to Continued Employment.    Without limiting the
applicability of the Employment Agreement, this Agreement shall not be construed
as giving the Participant the right to be retained in the employ of the Company.

        5.    Transferability.    The Restricted Shares subject to the Award and
not then vested may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process, (collectively
referred to as a "Transfer") and any attempt to so Transfer such Restricted
Shares shall be null and void, other than a Transfer by will or the laws of
descent and distribution.

        6.    Withholding.    By accepting the Award, the Participant agrees to
make appropriate arrangements with the Company for the satisfaction of any
applicable federal, state or local income tax withholding requirements,
including the payment to the Company of all such taxes and requirements in
connection with the distribution or delivery of the vested Restricted Shares, or
other settlement in respect of the Restricted Shares upon vesting, and the
Company shall be authorized to take such action as may be necessary (including,
without limitation, at the election of the Participant, (a) withholding vested
Restricted Shares otherwise deliverable to the Participant hereunder, except
that this election shall not apply in the case of withholding required upon the
filing of an election under Section 83(b) of the Internal Revenue Code pursuant
to Section 14 hereof, or (b) withholding amounts from any compensation or other
amount owing from the Company to the Participant) to satisfy all obligations for
the payment of such taxes; provided, however, that in no event shall the value
of vested Restricted Shares so withheld by the Company exceed the minimum
withholding rates required by applicable statutes.

        7.    Notices.    For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given (a) on the date of delivery if delivered
by hand, (b) on the date of transmission, if delivered by confirmed facsimile,
(c) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed to the Company in
care of its General Counsel and to the Participant at the address (or to the
facsimile number) shown on the records of the Company.

        8.    Failure to Enforce Not a Waiver.    The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

        9.    Authority of Committee.    The Committee shall have full authority
to interpret and construe the terms of this Agreement. The determination of the
Committee as to any such matter of interpretation or construction shall be
final, conclusive and binding.

        10.    Choice of Law.    The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of Illinois without
regard to its conflicts of law principles.

        11.    Counterparts.    This Agreement may be executed in two
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument. Any facsimile of this
Agreement shall be considered an original document.

        12.    Complete Agreement; Inconsistencies.    The Award is made
pursuant to the Plan, the terms of which are incorporated herein by reference.
The Plan and this Agreement embody the complete

2

--------------------------------------------------------------------------------




agreement and understanding among the parties respecting the subject hereof and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way. In the event of any conflict between the terms of the
Plan and this Agreement, the terms of the Plan shall prevail.

        13.    Successors and Assigns.    This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Participant, the Company and
their respective permitted successors and assigns (including personal
representatives, heirs and legatees), and is intended to bind all successors and
assigns of the respective parties, except that the Participant may not assign
any of the Participant's rights or obligations under this Agreement except to
the extent and in the manner expressly permitted hereby.

        14.    Section 83(b) Election.    

        (a)   The Participant understands that under Section 83(a) of the Code,
the excess of the fair market value of unvested Restricted Shares on the date
that forfeiture restrictions lapse (the vesting date) over the amount paid for
such Restricted Shares on the Grant Date will be taxed, on the date such
forfeiture restrictions lapse, as ordinary income subject to withholding tax and
tax reporting. For this purpose, the term "forfeiture restrictions" means the
right of the Company to receive back any unvested Restricted Shares upon a
failure of the Company to attain the performance condition set forth in
Section 2(a)(i) or, to the extent such performance condition is so attained, the
termination of the Participant's employment with the Company prior to the date
of vesting provided in Section 2(a)(ii) and other than as provided in
Section 2(b), 2(c) and 2(e) hereof. The Participant understands that the
Participant may elect under Section 83(b) of the Code to be taxed at ordinary
income rates on the fair market value of the unvested Restricted Shares at the
time they are acquired, rather than when and as the Restricted Shares cease to
be subject to the forfeiture restrictions. Such election (an "83(b) Election")
must be filed with the Internal Revenue Service within 30 days following the
Grant Date of the Award. The Participant understands that (a) the Participant
will not be entitled to a deduction for any ordinary income previously
recognized as a result of the 83(b) Election if the unvested Restricted Shares
are subsequently forfeited to the Company and (b) the 83(b) Election may cause
the Participant to recognize more compensation income than the Participant would
have otherwise recognized if the value of the Restricted Shares subsequently
declines.

        (b)   THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS
AGREEMENT AS EXHIBIT B. THE PARTICIPANT UNDERSTANDS THAT FAILURE TO FILE SUCH AN
ELECTION WITHIN THE 30-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY
INCOME AS THE FORFEITURE RESTRICTIONS LAPSE.

        (c)   The Participant further understands that an additional copy of
such election form should be filed with the Participant's federal income tax
return for the calendar year in which the date of this Agreement occurs. The
Participant acknowledges that the foregoing is only a general summary of the
federal income tax laws that apply to the Award of the Restricted Shares under
this Agreement and does not purport to be complete.

        (d)   THE PARTICIPANT FURTHER ACKNOWLEDGES THAT THE COMPANY HAS DIRECTED
THE PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS
OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY
IN WHICH THE PARTICIPANT MAY RESIDE, AND THE TAX CONSEQUENCES OF THE
PARTICIPANT'S DEATH.

        (e)   The Participant agrees to execute and deliver to the Company with
this Agreement a copy of the Acknowledgment and Statement of Decision Regarding
Section 83(b) Election attached hereto as Exhibit A. The Participant further
agrees that the Participant will execute and

3

--------------------------------------------------------------------------------






deliver to the Company with this Agreement a copy of the 83(b) Election attached
hereto as Exhibit B if Participant chooses to make such an election.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and the Participant has hereunto set his hand, effective as of the
Grant Date.

        APAC CUSTOMER SERVICES, INC.
 
 
By:
 
/s/  GEORGE H. HEPBURN, III      

--------------------------------------------------------------------------------

    Name:   George H. Hepburn, III     Its:   Senior Vice President and Chief
Financial Officer
 
 
 
 


--------------------------------------------------------------------------------

Participant: «name»

4

--------------------------------------------------------------------------------




SCHEDULE A


5

--------------------------------------------------------------------------------




EXHIBIT A


ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING
SECTION 83(b) ELECTION


        The undersigned, a recipient of «shares» shares of Common Stock of APAC
Customer Services, Inc., an Illinois corporation (the "Company"), pursuant to a
restricted stock award granted under the terms of the Company's 2005 Incentive
Stock Plan (the "Plan"), hereby states as follows:

        1.     The undersigned acknowledges receipt of a copy of the Restricted
Stock Award Agreement and Plan relating to the offering of such shares. The
undersigned has carefully reviewed the Plan and the Restricted Stock Award
Agreement pursuant to which the award was granted.

        2.     The undersigned either (check and complete as applicable):

    (a)                  has consulted, and has been fully advised by, the
undersigned's own tax advisor,                                 , whose business
address is                                 , regarding the federal, state and
local tax consequences of receiving shares under the Plan, and particularly
regarding the advisability of making an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended (the "Code"), and pursuant to the
corresponding provisions, if any, of applicable state law, or
 
 
(b)
 
            
 
has knowingly chosen not to consult such a tax advisor.

        3.     The undersigned hereby states that the undersigned has decided
(check as applicable):

    (a)                  to make an election pursuant to Section 83(b) of the
Code, and is submitting to the Company, together with the undersigned's executed
Restricted Stock Award Agreement, an executed form entitled "Election Under
Section 83(b) of the Internal Revenue Code of 1986," or
 
 
(b)
 
            
 
not to make an election pursuant to Section 83(b) of the Code.

        4.     Neither the Company nor any subsidiary or representative of the
Company has made any warranty or representation to the undersigned with respect
to the tax consequences of the undersigned's acquisition of shares under the
Plan or of the making or failure to make an election pursuant to Section 83(b)
of the Code or the corresponding provisions, if any, of applicable state law.

Dated:                                                             , 200      
                                                             
Participant: «name»

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



APAC CUSTOMER SERVICES, INC.
RESTRICTED STOCK AWARD AGREEMENT PURSUANT TO THE APAC CUSTOMER SERVICES, INC.
2005 INCENTIVE STOCK PLAN
R E C I T A L
SCHEDULE A
EXHIBIT A
ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING SECTION 83(b) ELECTION
